Citation Nr: 0533264	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue and forgetfulness.  

2.  Entitlement to service connection for a disability 
manifested by shortness of breath.  

3.  Entitlement to service connection for an eye disorder.  

4.  Entitlement to service connection for left ear hearing 
loss.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 
2001.  

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  During the pendency of the 
appeal, the veteran moved to the State of Ohio.  As the 
veteran is an employee of VA his claim is being handled by 
the Detroit RO, as is reflected on the title page.  

The veteran limited the issues on appeal in his notice of 
disagreement to service connection for a disability 
manifested by fatigue, forgetfulness and numbness and 
tingling of the upper extremities; service connection for a 
disability manifested by shortness of breath; service 
connection for "eyes"; and service connection for left ear 
hearing loss.  In the statement of the case in November 2002, 
the RO limited the issue regarding the veteran's eyes to 
consideration only of service connection for myopia and 
presbyopia.  The veteran in his notice of disagreement and 
appeal clearly intended to disagree with the denial of any 
eye disorder.  He specifically referred to having floaters, 
blurred vision, and dizziness.  The June 2001 rating decision 
denied service connection not only for myopia and presbyopia, 
it denied service connection for floaters.  Based on the 
above, the Board has drafted the issue as one of service 
connection for an eye disorder.  

The Board remanded the claims for additional development and 
notice in June 2003.  After the development ordered was 
completed VA issued a rating decision in May 2005 which 
granted service connection for bilateral carpal tunnel 
syndrome (CTS).  Stegall v. West, 11  Vet. App. 268 (1998).  
The claims folder does not include a notice of disagreement 
with the effective date or evaluation assigned for bilateral 
CTS.  That has resulted in there being no case or controversy 
as to the issue of numbness of the upper extremities.  
Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 153, 
155 (1994).  

The veteran submitted his claims for service connection for 
dental conditions-gingivitis and periodontal disease, and a 
skin disorder in July 2002.  Those claims have not been 
developed or certified for appellate review and are referred 
to the RO for appropriate action.  

The issues of service connection for a disability manifested 
by fatigue and forgetfulness and an eye disorder are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service medical records include records of complaints of 
shortness of breath, productive cough, coughing up blood, and 
tobacco use.  

2.  Beginning in 1971, service medical records include 
episodes of bronchitis.  

3.  The claims folder contains diagnosis of chronic 
bronchitis and competent medical evidence links the current 
chronic bronchitis to service.  

4.  Audiometric evaluations do not demonstrate the veteran's 
left ear hearing has auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 
decibels or greater, or three frequencies measured as 26 
decibels or more, or speech recognition scores of less than 
94 percent.  


CONCLUSIONS OF LAW

1.  Chronic bronchitis was incurred in active military 
service.  38 U.S.C.A. § 1110, 1103(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

2.  The criteria for service connection for left ear hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran was not informed of the passage of VCAA, prior to 
the initial decision denying his claims in June 2001.  In 
August 2002, the RO sent a letter to the veteran informing 
him of the evidence needed to support his claim, what 
information was needed from the veteran, how VA could assist 
in obtaining evidence, and how the veteran could submit 
evidence or request assistance.  A statement of the case was 
issued to the veteran in November 2002 which included the 
regulations effectuating VCAA.  In June 2003, the RO sent a 
letter to the veteran requesting that he submit or identify 
any additional evidence.  The Board remanded the claims in 
December 2003 to ensure the veteran was properly notified.  A 
letter was sent to the veteran in August 2004 notifying the 
veteran of VA's actions.  The claims were readjudicated and a 
supplemental statement of the case issued to the veteran in 
May 2005.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 
229 (2003).  

Disability Manifested by Shortness of Breath

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The claims folder includes a current diagnosis of chronic 
bronchitis found in the August 2004 VA examination report.  
Service medical records include records of productive cough 
as early as December 1971.  The first diagnosis of bronchitis 
appears in January 1972.  May 1973 service treatment records 
also noted diagnosis of bronchitis.  The veteran was again 
treated for bronchitis in February 1985.  The service medical 
records also include treatment for atypical pneumonia in 
February 1990 and March 1998.  There are also records which 
demonstrate the veteran had a productive cough and was 
treated for upper respiratory infections on several 
occasions.  In December 1998, the veteran complained of 
shortness of breath and chest pain.  December 1986 records 
reveal the veteran was attempting to quit smoking.  

After examining the veteran in August 2004, a VA examiner 
diagnosed chronic bronchitis.  The examiner stated the 
veteran was a smoker and had experienced episodes of 
bronchitis in service.  He related the veteran's shortness of 
breath to service as it was related to 25 years of smoking in 
service.  

The Board is aware that the law prohibits granting service 
connection for disability attributable to the use of tobacco 
products.  But the statute states that nothing is to preclude 
service connection for a disease otherwise shown to be 
incurred in service.  38 U.S.C.A. § 1103 (a) and (b)(West 
2002); 38 C.F.R. § 3.300 (2005.  In this case, the veteran 
was treated in service for bronchitis on more than one 
occasion.  Although "chronic" bronchitis was not diagnosed 
in service, the evidence demonstrates, and VA examination 
included diagnosis of chronic bronchitis.  38 C.F.R. 
§ 3.303(b)(2005).  

The evidence supports the grant of service connection for 
chronic bronchitis.  


Left Ear Hearing Loss

Service connection for right ear hearing loss was granted by 
the RO in the June 2001 rating decision.  The veteran is 
confused a to why his hearing loss in the left ear was not 
also granted service connection.  The Board recognizes that 
the veteran's hearing acuity in the left ear decreased while 
the veteran was in service.  Nevertheless, VA has defined 
what is considered impaired hearing for VA purposes.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

The results of audiological evaluations do not demonstrate 
the veteran meets the criteria to be considered as having 
impaired hearing in the left ear.  On the authorized VA 
audiological evaluation in March 2001, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
25
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

On the authorized VA audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

The veteran's hearing acuity does not meet the definition of 
impaired hearing as set out in 38 C.F.R. § 3.385 (2005).  
Although the veteran has two elevated thresholds in the left 
ear that are greater than 26 decibels, there is no third 
elevated threshold above 26 decibels.  There is no threshold 
at 40 decibels or more, and none of the speech recognitions 
scores are less than 94 percent.  

Although the veteran's hearing acuity in his left ear does 
not presently meet the criteria, the Board would encourage 
the veteran to reopen his claim when or if the above criteria 
are met.  

The preponderance of the evidence is against the claim for 
service connection for left ear hearing loss.  


ORDER

Service connection for chronic bronchitis is granted.  

Service connection for left ear hearing loss is denied.  


REMAND

The veteran sought service connection for a disability 
manifested by symptoms such as fatigue, forgetfulness, and 
numbness and tingling of the upper extremities.  In service, 
the veteran requested treatment or all of the above and was 
evaluated by neurology on several occasions.  After service 
bilateral CTS was diagnosed and service connection was 
granted for the numbness and tingling of the upper 
extremities in a May 2005 rating decision.  

Service medical records also include a notation that the 
veteran was treated privately for chronic fatigue syndrome.  
An August 1997 Memorandum indicated that numbness and 
problems with memory in 1988 were diagnosed as Chronic 
Fatigue syndrome.  A mental health evaluation was ordered.  
The veteran submitted a release for VA to obtain records from 
Apple Valley Medical Group, 12550 Hesperia Road, Victorville, 
California, for treatment for chronic fatigue syndrome in 
1990 through 1992.  There is no post service diagnosis of 
chronic fatigue syndrome.  There is however a diagnosis of 
depression.  The veteran may wish to clarify his claim and 
offer a description of any current symptoms.  

After reviewing the claims folder, the Board found several 
questions that must be addressed.  The nature and description 
of the disability raises questions as to whether the veteran 
is seeking service connection for an undiagnosed illness.  
This has raised the question of whether the veteran is a 
Persian Gulf War veteran within the meaning of 38 C.F.R. 
§ 3.317(d).  The veteran's Form DD 214 reveals he served 
during the Persian Gulf War period, but does not include any 
award indicating he actually served in the Southwest Asia 
theater.  The Form DD 214 in the claims folder is incomplete, 
in the section for listing awards and decorations, which is 
continued in the remarks section there is a notation "SEE 
CONTINUATION SHEET."  There is no continuation sheet in the 
claims folder.  The Board is aware the veteran has never 
asserted he was a Persian Gulf War veteran within the meaning 
of the regulation.  As chronic fatigue syndrome and symptoms 
of fatigue are specifically included in 38 C.F.R. § 3.317, 
the veteran's service should be verified.  In addition, the 
treatment records from Apple Valley have not been obtained.  
The claims must be remanded to obtain the records from Apple 
Valley and to verify any possible service in the Southwest 
Asia theater.  

Also, the veteran has described his eye disorder as producing 
"floaters" and blurred vision.  As was noted on the 
veteran's February 1981 Report of Medical Examination, the 
veteran has worn glasses since childhood for defective 
vision.  Examination in March 2001 included diagnosis of only 
myopia and presbyopia.  Myopia and presbyopia are considered 
refractive errors of the eye.  The regulations specifically 
prohibit granting service connection for refractive error of 
the eyes.  38 C.F.R. § 3.303(c)(2005).  Service medical 
records reveal the veteran was seen in January 2001 
complaining of floaters and flashing lights in the left eye.  
In September 2000, the veteran complained of right eye pain.  
April 1999 records noted borderline intraocular pressure 
readings.  In January 1992, mild blepharitis, a verudiae of 
the upper right lid, and mild pinquecula were found on 
examination.  VA afforded the veteran an eye examination in 
September 2004.  The examiner was an optometrist.  
Optometrists are primarily concerned with the diagnosis and 
correction of refractive error.  As the veteran's eye 
disorders in service included more than refractive error, a 
VA examination by an ophthalmologist should be conducted.  

The claims are remanded for the following actions:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for any eye disorder or 
symptoms such as fatigue or forgetfulness 
since his separation from the service in 
June 2001.  The veteran is asked to 
verify the address of the Apple Valley 
Medical Group.  With any necessary 
authorization from the veteran, the VA 
should attempt to obtain copies of 
pertinent treatment records identified, 
including requests to Apple Valley 
Medical Group, 12550 Hesperia Road, 
Victorville, California, for treatment 
for chronic fatigue syndrome in 1990 
through 1992.  

2.  VA should request the verification of 
the veteran's service and a copy of his 
complete Form DD 214 through official 
channels to determine if the veteran is 
considered a Persian Gulf War veteran 
within the meaning of 38 C.F.R. 
§ 3.317(d).  

3.  The veteran should be afforded a VA 
examination by an ophthalmologist to 
determine if the veteran has any current 
disorders of the eyes that are related to 
service.  The claims folder should be 
made available to the examiner.  After 
interviewing and examining the veteran, 
and reviewing his claims folder, the 
ophthalmologist is asked to do the 
following:

Diagnose any current eye disorder.  If 
there is a current diagnosis of any 
disorder of the eyes, other than 
refractive error, the ophthalmologist is 
asked to answer the following question.  
Is it at least as likely as not (50 
percent chance) that the currently 
diagnosed eye disorder/s began in 
service?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


